UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1900



JOSE F. REUTER,

                                              Plaintiff - Appellant,

          versus


PAULA PRICE, LCWS-C Adult Protection Agency;
DAVID A. ENGLE, Director, Washington County
Department of Social Services; ANN BUSHONG,
Case Manager Supervisor, Washington County
Department of Social Services; LYNN M. SMITH,
Case Manager, Washington County Department of
Social   Services;    JUDY   VARROAN;   ALICE
SENDINDIVER, Department of Social Services;
WASHINGTON COUNTY SUPERVISORS, Gregory I.
Snook, President; JOHN DOE; JANE DOE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
05-1996-CCB)


Submitted:   November 17, 2005         Decided:     November 22, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose F. Reuter, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

             Jose   F.   Reuter   appeals     the   district   court’s    order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

We   have    reviewed    the   record   and   find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See Reuter v. Price, No. CA-05-1996-CCB (D. Md. Aug. 4,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                    AFFIRMED




                                    - 3 -